Title: From Thomas Jefferson to Richard Henry Lee, 7 February 1785
From: Jefferson, Thomas
To: Lee, Richard Henry



Sir
Paris Feb. 7. 1785.

By the Marquis Fayette we received information of your appointment to the chair of Congress, on which testimony of their esteem permit me to offer you my congratulations. We are on the point here of the great decision of war or peace, yet very few indeed are those who can say which it is to be. The most impenetrable secresy is observed. Were we to judge from the movements of the parties (and we have nothing else to judge by with certainty) we should expect war. Hitherto the subject of dispute has appeared simple enough, but just now they are throwing out another barrel for the political whales to play with. This is a supposed exchange of the Bavarian dominions for the Austrian Netherlands; founded on no other authority but that of the public papers. The circumstances too which are tacked to this barter of men and kingdoms contribute to lessen it’s credibility.—The British ministry seem absorbed in preparations for their parliamentary campaign, and in them to have forgotten us. We have long and daily expected to  hear from them. If this does not happen soon it will be necessary on our part to press on them the subjects of discussion which were distinct from the propositions of amity and commerce. We are in hopes to hear from Congress by the next packet in answer to our letter of November. The Pyratical states require something to be immediately done. We are not however to believe all the lying paragraphs of the English papers as to their supposed hostilities against us. These are framed in London to justify their demands of high insurance on our vessels. I know of no sufficient cause to beleive the capture of more than one of our vessels. However we may reasonably enough expect other captures and that they will considerably extend their cruising grounds. Our objects go on slowly. However important it is to urge them with the West India powers, it is impossible to do this till we can meet in negotiation. We have hitherto made it a point to keep the next move resting with them, except in a very few instances where particular circumstances rendered delay eligible. I hope we shall ere long get things more under way. I send you a pamphlet on the foreign commerce of the W. Indies. Many of the most able characters in this country agree in opinion with this author, but the mercantile interest is so obstinately and clamourously opposed to it that the minister will see hazard in the innovations proposed. I hope we shall not be long before we enter on business with Denmark. We have had intimations that Sweden awaits more particular information as to the island of St. Bartholomew before she will be ready to meet us on the subject.—I shall be happy to hear from you when convenient. What Congress does, and what they do not do is interesting to us. The proceedings of the assemblies, dispositions of the people, likelihood of additional strength to the federal head and other public events are very desireable to us, cut off as we are from a general view of American transactions. Letters come most safely and much most speedily by the French packet. They are read indeed if not confided to the care of a passenger; but that is an evil they incur in whatever way they come.
I have the honour to be with the highest respect Your Excellency’s Most obedt. & most humble servt.,

Th: Jefferson

